Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 17, 2008 (January 16, 2008) Date of report (Date of earliest event reported): BEA Systems, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-22369 (Commission File Number) 77-0394711 (IRS Employer Identification Number) 2315 North First Street San Jose, California (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (408) 570-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On January 16, 2008, BEA Systems, Inc. (the  Company ) entered into an Agreement and Plan of Merger (the " Merger Agreement "), by and among the Company, Oracle Corporation ( Parent ) and Bronco Acquisition Corporation, a wholly owned subsidiary of Parent (" Merger Sub "). MERGER AGREEMENT The Merger Agreement provides for a business combination whereby Merger Sub will merge with and into the Company (the " Merger "). As a result of the Merger, the separate corporate existence of Merger Sub will cease and the Company will continue as the surviving corporation in the Merger. At the effective time of the Merger, each share of common stock of the Company (other than shares owned by the Company, Parent and Merger Sub) will be converted into the right to receive $19.375 in cash, without interest. In addition, options to acquire Company common stock, restricted stock unit awards, restricted stock awards and other equity-based awards denominated in shares of Company common stock outstanding immediately prior to the consummation of the Merger will be converted into options, restricted stock unit awards, restricted stock awards or other equity-based award, as the case may be, denominated in shares of Parent common stock based on formulas contained in the Merger Agreement, except for equity-based awards held by a person who is not an employee of, or a consultant to, the Company or any of its subsidiaries at the time of the consummation of the Merger, which equity-based awards shall be converted into the right to receive cash based on formulas contained in the Merger Agreement. The Merger, anticipated to close by mid-2008, is subject to the approval of the Company's shareholders representing a majority of the outstanding shares of common stock of the Company. In addition, the Merger is subject to clearance under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the applicable merger control laws of the European Commission and other jurisdictions, as well as other customary closing conditions. The Merger Agreement contains certain termination rights for both the Company and Parent and further provides that, upon termination of the Merger Agreement under certain circumstances, (i) the Company may be obligated to pay Parent a termination fee of $250,000,000 and (ii) Parent may be obligated to pay to the Company a reverse termination fee of $500,000,000. A copy of the Merger Agreement is attached hereto as Exhibit 2.1 and is incorporated herein by reference. The foregoing description of the Merger Agreement is qualified in its entirety by reference to the full text of the Merger Agreement. VOTING AGREEMENT In connection with the transactions contemplated by the Merger Agreement, Mr. Alfred S. Chuang, Chairman of the Board of Directors and Chief Executive Officer of the Company, has entered into a voting agreement (the  Voting Agreement ) with Parent and Merger
